Citation Nr: 0518859	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  01-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January to October 1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action of the RO in Montgomery, 
Alabama that denied service connection for schizophrenia.  A 
Notice of Disagreement was received subsequently in May 2001, 
and a Statement of the Case (SOC) was issued in June 2001.  A 
Substantive Appeal was received in July 2001.  A Supplemental 
SOC (SSOC) was issued in August 2001.  In October 2001, the 
claims file was transferred to the Baltimore, Maryland RO, 
reflecting the veteran's change of address to that state.

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002), and Board procedures then in effect.  
Later, the provisions of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO were  held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in November 2003, the Board 
remanded this matter to the RO for accomplishment of the 
previously requested actions and adjudication of the claim.  
After completing the requested actions to the extent 
possible, in February 2005, the RO continued the denial of 
the claim.

By letter of May 2005, the Board notified the veteran and his 
representative of a Board hearing that had been scheduled for 
him for a date in June.  The veteran failed to report for the 
hearing.  In written argument to the Board in June 2005, the 
veteran's representative essentially acknowledged that the 
veteran's whereabouts were unknown. 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Schizophrenia was first manifested more than one year 
following the veteran's separation from military service, and 
there is no medical evidence or opinion even suggesting a 
nexus between any such disability and service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the February 2001 RO letter, the May 2001 rating 
action, the June 2001 SOC, the August 2001 SSOC, the 
September and December 2001, April 2002, and March 2004 RO 
letters, and the February 2005 SSOC, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the SOC, SSOCs, and the March 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
March 2004 RO letter and the February 2005 SSOC specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter March 2004 RO 
letter specifically notified the veteran to furnish any 
evidence supporting his claim that he had in his possession.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, while a duty to assist letter was furnished 
to the veteran in February 2001, documents strictly meeting 
the VCAA's notice requirements were not provided to him until 
after the May 2001 rating action on appeal.  However, the 
Board finds that any lack of full, pre-adjudication notice in 
this case does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed (to the extent possible) and 
readjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 
November 2003 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
February 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary action on 
the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  As a result 
comprehensive post-service VA and private medical records 
from 1986 to 2001 have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.

The Board also finds that no further action to develop any 
additional evidence is needed to satisfy VA's duty to assist.  
The veteran failed to report to a VA examination scheduled 
(pursuant to the November 2003 remand) in April 2004, and, as 
noted above, the veteran failed to report for a Board hearing 
scheduled in June 2005.  The record reflects that each notice 
was sent to the veteran's last known address, that neither 
notice was returned by the United States Postal Service as 
undeliverable (indicating that the veteran, presumably, 
received each notice), and that no explanation has been given 
for either failure to report.  The Board emphasizes that the 
duty to assist is not a one-way street, and the veteran must 
cooperate with the VA's attempts to assist him.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 


Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

The service medical records are negative for complaints, 
findings, or diagnoses of any psychiatric disorder.  The 
veteran was deemed psychiatrically normal on  September 1979 
separation examination.

December 1986 Humana Hospital records are negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder.  During hospitalization in October 1988 for a 
diagnosed atypical psychosis, the veteran gave a several-year 
history of auditory hallucinations that he had not previously 
related to anyone.  These records reflect no reported history 
or medical opinion indicating a nexus to military service.  

From November 1988 to 1993, the veteran was seen at Seven 
Counties Services for treatment of paranoid schizophrenia and 
alcohol dependence.  These records reflect no reported  
history or medical opinion indicating a nexus to military 
service.

In December 1990, the veteran was hospitalized at the Humana 
Hospital for diagnosed alcohol intoxication and possible 
alcohol-induced hallucinations.  These records reflect no 
reported history or medical opinion indicating a nexus to 
military service.  

In December 1991, the veteran was hospitalized at the Central 
State Hospital for a diagnosed schizophreniform disorder, 
alcohol abuse, and an antisocial personality disorder.  The 
veteran gave a history of depression and audiovisual 
hallucinations since the age of 12.  These records reflect no 
reported history or medical opinion indicating a nexus to 
military service.  

In February 1992, the veteran was hospitalized at the Humana 
Hospital for a diagnosed attempted antidepressant overdose, 
and major depression with mood component psychotic features.  
These records reflect no reported history or medical opinion 
indicating a nexus to military service.  

In 1994, the veteran was treated at the Frazier 
Rehabilitation Center.  A history of paranoid schizophrenia 
was noted.  There was no history or medical opinion 
indicating a nexus to military service.  

Southern Medical Center and Lanier Memorial Hospital records 
of treatment of the veteran from 1994 to 2000 are negative 
for findings or diagnoses of any psychiatric disorder.

During a  March 1997 examination by R. Harvey, M.D., the 
veteran complained of depression secondary to a gunshot wound 
to the back he sustained in 1994.  This record reflects s no 
history or medical opinion indicating a nexus to military 
service.  

In January 2000, the veteran was hospitalized at the East 
Alabama Medical Center for depression with suicidal thoughts.  
The diagnoses included psychotic disorder, ethanol 
dependence, cocaine abuse, noncompliance with medications, 
and rule-out personality disorder.  There was no reported 
history or medical opinion indicating a nexus to military 
service.  

From September 2000 to January 2001, the veteran resided at a 
VA homeless domiciliary.  He gave a history of diagnoses of 
paranoid schizophrenia in late 1980 and early 1990.  The 
discharge diagnoses included paranoid schizophrenia and 
alcohol and cocaine abuse.  These records reflect no history 
or medical opinion indicating a nexus to military service.  

February 2001 VA psychiatric outpatient records noted 
assessments of chronic paranoid schizophrenia and a history 
of alcohol and cocaine abuse.  These records reflect  no 
history or medical opinion indicating a nexus to military 
service.  

In his February 2001 claim for VA disability compensation, 
the veteran claimed that schizophrenia had its onset in 1987.



III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in peacetime service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, no psychiatric disability was shown in service.  
The service medical records are completely negative for any 
complaints, findings or diagnoses of any psychiatric 
disorder.    

The Board also notes that the competent medical evidence does 
not establish a nexus between the veteran's currently 
diagnosed schizophrenia and any incident of his military 
service.  Although, on one occasion, the veteran gave a 
history of a diagnosis of schizophrenia in late 1980, there 
are no available medical records to support this assertion..  
The first objective evidence of a psychosis documented in the 
record is that noted in Humana Hospital records in October 
1988, well over one year post service.  

Moreover, the  record contains no medical evidence or opinion 
linking any current schizophrenia to military service.  
Although the Board, through the RO arranged for the veteran 
to undergo VA psychiatric examination to obtain a medical 
opinion on that point, the veteran failed to report for the 
examination scheduled in April 2004.  There is no other 
competent medical evidence or opinion to support the claim 
for service connection, and neither the veteran nor his 
representative has alluded to the existence of any such 
evidence or opinion.  

The Board does not doubt the sincerity of the veteran's 
belief that his current psychiatric disability is related to 
his military service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for schizophrenia must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absent of any competent evidence to support the claim, 
that doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


